Undercofler, Presiding Justice.
These parties’ final judgment of divorce included a provision that "the husband will transfer and assign to the wife a first mortgage . . . said mortgage being in the original principle [sic] amount of $40,900. It is understood by husband and wife that the aforesaid mortgage presently is secured and collateral for a certain note executed by husband to the First National Bank of *493Atlanta. Husband agrees that he will keep current loan payments on said loan so that there will not be a default thereon. If such default occurs, the husband shall make payments to wife in an amount equal to payments on aforesaid mortgage out of his personal income until such time as the mortgage is restored to a nondefault condition.” The trial court found that the intention of the parties was to provide a lump sum settlement (Bennett v. Bennett, 236 Ga. 764 (225 SE2d 264) (1976); Morris v. Padgett, 233 Ga. 750 (213 SE2d 647) (1975)), which is not subject to modification under Code Ann. § 30-222. Parker v. Parker, 224 Ga. 54 (159 SE2d 412) (1968). We affirm.
Submitted November 28,1977
Decided January 6, 1978.
White & Jewett, C. Lawrence Jewett, Robert John White, for appellant.
Fierman, Dinerman & Fierman, Martin L. Fierman, for appellee.

Judgment affirmed.


All the Justices concur.